WETHERELL, J.,
concurring in part and dissenting in part.
I concur in the disposition of this appeal in all respects except for the affirmance of the order denying Appellant’s motion for remittitur of the $11 million noneconomic damages award. I would reverse that order and remand for a new trial on damages if the parties were unable to agree upon a reduced award that is in line with the awards in other Engle progeny cases involving plaintiffs with laryngeal cancer. See R.J. Reynolds Tobacco Co. v. Smith, 131 So.3d 18 (Fla. 1st DCA 2013) (Wetherell, J., specially concurring); R.J. Reynolds Tobacco Co. v. Townsend, 90 So.3d 307 (Fla. 1st DCA 2012) (Wetherell, J., concurring in part and dissenting in part).